Citation Nr: 0717517	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-04 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The veteran is seeking an initial increased disability rating 
for a major depressive disorder.  The September 2002 VA 
psychiatric examiner specifically indicated that the 
veteran's claims file was not available for review.  
Moreover, a subsequent August 2004 VA treatment record notes 
that the veteran's medication was being revised and adjusted, 
but that his condition had recently worsened.  The Board 
finds a remand is warranted to provide the veteran with a VA 
psychiatric examination that accurately addresses the nature 
and severity of his major depressive disorder in the context 
of the applicable rating criteria.  38 C.F.R. § 3.326 (2006).

The Board also notes that the veteran's most recent VA 
treatment records are dated in December 2004.  Copies of any 
available VA records subsequent to that time should be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records, dating from December 2004 to the 
present, and associate the records with 
the veteran's claims files.

2.  The RO should then afford the veteran 
a VA psychiatric examination to determine 
the nature and extent of any current major 
depressive disorder found to be present.  
The claims files must be made available to 
and reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All indicated studies should be performed, 
to include a full psychological 
evaluation.  Based on the medical findings 
and a review of the claims folders, the 
examiner is asked to render an opinion as 
to what effect the service-connected major 
depression has on the veteran's social and 
industrial adaptability.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set forth 
in the report.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the psychiatrist should 
explain the meaning thereof.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to an initial 
increased disability rating for major 
depressive disorder.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



